FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 13, 2022

                                     No. 04-21-00483-CR

                                 Louis Joseph BENEVENTO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8973
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        The reporter’s record was due December 27, 2021. Ms. Hermina Torres is one of the
court reporters responsible for filing the reporter’s record in this appeal. On January 11, 2022,
Ms. Torres filed a notification of late record requesting additional time in which to file the
record. Ms. Torres anticipates the record will be filed by February 15, 2022.

        The request for additional time is GRANTED and Ms. Torres is ORDERED to file the
reporter’s record on or before February 15, 2022.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court